On Rehearing
CATES, Judge.
We, on original deliverance, left out two-claims of error.
*189One concerned an objection to a question which was answered before the objection was voiced, hence no error.
The second claim arose during cross examination of the prosecutrix:
"Q Now, Mrs. * * *, did you ever make any offer to settle this case for a certain amount of money?
“MR. WILLIAMS: Object to that.
“THE COURT: Sustained.”
If it is the appellant’s contention that the prosecutrix offered to compound the defendant’s offense by agreeing not to testify, such evidence might have been proper cross examination. However, we must accord the trial judge the benefit of the vagueness of the appellant’s use of the term “settle” as applied to a criminal complaint. No case has been cited to us which precisely points out otherwise.
As to the partial Allen charge, we see no need to extend the opinion further.
Application overruled.